Exhibit 10.32


EMPLOYMENT AGREEMENT


THIS AGREEMENT by and between PharMerica Corporation and (hereinafter the
"Company''), and Robert Dries (the ''Executive") is effective as of January 31,
2017 ("Start Date");


WHEREAS, the Company desires to employ the Executive, effective as of the Start
Date, as the Executive Vice President, Chief Financial Officer and Treasurer and
the Executive desires to serve in that capacity, effective as of the date of
this Agreement;


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.
Employment Period.



The Company shall employ the Executive, either directly or through a Subsidiary,
and the Executive shall serve the Company or any such Subsidiary, on the terms
and conditions set forth in this Agreement, beginning on the Starting Date and
until that employment ceases as provided below in Section 4 (the "Employment
Period").


2. Position and Duties.


 During the Employment Period, the Executive shall be employed as the Executive
Vice President, Chief Financial Officer and Treasurer in Louisville, Kentucky. 
The Executive shall perform such duties for the Company as are related typically
to the office of Executive Vice President, Chief Financial Officer and
Treasurer, in the manner reasonably directed by the Chief Executive Officer of
the Company, in his discretion. During the Employment Period, but excluding any
periods of vacation and absence due to intermittent illness to which the
Executive is entitled, and any services on corporate, civic or charitable boards
or committees, lectures, speaking engagements or teaching engagements that are
approved by the Executive's direct supervisor and that do not significantly
interfere with the performance of the Executive's responsibilities to the
Company or violating the provisions of Section 8, the Executive shall devote his
full time and attention during normal business hours to the business and affairs
of the Company and the Executive shall carry out all duties and responsibilities
assigned to him faithfully and efficiently.


3. Compensation.


(a) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary of $400,000 payable bi-weekly in accordance with the regular
payroll practices of the Company. The Executive's base salary shall be reviewed
annually by the Compensation Committee of the Board of Directors ("Committee")
and/or the Chief Executive Officer of the Company, in accordance with the
Company's standard practices for executives generally, and may be increased, but
not decreased, as determined by the Committee, in its sole discretion, or by any
person or persons to whom the Committee has delegated such authority.


(b) Annual Bonus and Incentive Plans; Other Benefits. During the Employment
Period: (i) the Executive shall be entitled to participate in any short-term and
long-term incentive
programs established and/or maintained by the Company for its senior level
executives generally; (ii) the Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs of the
Company to at least the same extent as other senior executives of the Company;
(iii) the Executive and/or the Executive's family, as the case may be, shall be
eligible for participation in, and shall receive all benefits under, all welfare
benefit plans, practices, policies and programs provided by the Company to at
least the same extent as other senior executives of the Company; and (iv) the
Executive shall be entitled to, and the Company shall provide the Executive with
27 days of paid vacation during
each calendar year pursuant to the Company's PTO policy. Executive's initial
Short Term Incentive Target is 75% of Base Salary. Executive's initial Long Term
Incentive Target is 175% of Base Salary. Notwithstanding anything else in this
Agreement to the contrary, the Executive shall receive an initial LTI grant
equal to two years of LTI split equally among Restricted Stock Units and
Performance Stock Units and Executive shall not be eligible for an additional
LTI grant until 2019.


(c) Expenses. During the Employment Period, the Executive shall be entitled to
receive advancement or prompt reimbursement for all reasonable expenses incurred
or anticipated to be incurred by the Executive in carrying out the Executive's
duties under this Agreement, provided that the Executive complies with the
generally applicable policies, practices and procedures of the Company for
submission of expense reports, receipts, or similar documentation of such
expenses.


4. Termination of Employment.


(a) Death or Disability. The Executive's employment and the Employment Period
shall terminate automatically upon the Executive's death or long term Disability
during the Employment Period. "Disability" means a condition entitling the
Executive to benefits under the Company's Long Term Disability Plan, policy or
arrangement.


(b) By the Company. The Company may terminate the Executive's employment
under this Agreement during the Employment Period for Cause or without Cause.
''Cause" means the following, if the act, event, conduct or omission solely
occurs after the Start Date:


(i) the failure by the Executive to perform his duties as contemplated by this
Agreement (other than any such failure resulting from his incapacity due to
physical or mental illness or injury or any such actual or anticipated failure
after the issuance by the Executive of a Notice of Termination for Good Reason)
after a demand for performance is delivered to the Executive by the Board or by
the Chief Executive Officer of the Company, which demand identifies in writing,
the manner in which it is believed that the Executive has not  performed his
duties and the Executive fails to cure the identified performance issues within
such thirty (30) day period;


(ii) the willful misconduct of the Executive materially injurious to the Company
(including, without limitation, any breach by the Executive of Section 8 of this
Agreement); provided that no act or failure to act on the Executive's part will
be considered willful if done, or omitted to be done, by him in good faith and
with reasonable belief that his action or omission was in the best interest of
the Company;


(iii) the commission by or indictment of the Executive for a misdemeanor,
which, as determined in good faith by the Board, constitutes a crime of moral
turpitude and gives rise to harm to the Company or to any subsidiary or
affiliate of the Company;


(iv) the commission by or indictment of the Executive for a felony
(including, without limitation, any felony constituting a crime of moral
turpitude);


(v) material breach by the Executive of the Executive's obligations under
this Agreement, other than a material breach that is not in bad faith and is
remedied by the Executive within thirty (30) days after receipt of written
notice thereof from the Board or from the Chief Executive Officer of the
Company; or


(vi) failure of the Executive to relocate himself and his family to Louisville,
Kentucky by December 31, 2017.


(c) By the Executive. The Executive may terminate employment under this
Agreement for Good Reason or without Good Reason. "Good Reason" means:


(i) any reduction in the Executive's Base Salary, incentive bonus
opportunity or long-term incentive opportunity;


(ii) material failure by the Company to comply with any provision of
Sections 2 and 3 of this Agreement, other than an isolated, insubstantial or
inadvertent failure that is not taken in bad faith and is remedied by the
Company within 30 days after receipt of written notice thereof from the
Executive; or


(iii) the relocation of the Executive to a facility or a location more than
fifty (50) miles from his then current location.


Notwithstanding the foregoing, "Good Reason" for purposes of Section 4(c)(i)
shall not include a
reduction, change or restructuring in Base Salary, incentive bonus or long-term
incentive opportunity if such reduction, change or restructuring is (i) based on
the Company's financial performance or (ii) similar to a reduction, change or
restructuring made to the compensation for all or most other senior executives
of the Company in connection with a Change in Control, or otherwise. A
termination of employment by the Executive for Good Reason shall be effectuated
by giving the Company written notice ("Notice of Termination for Good Reason")
of the termination, setting forth in reasonable detail the specific conduct that
constitutes Good Reason and the specific provision(s) of this Agreement on which
the Executive relies. Such Notice of Termination for Good Reason must be
received by the Company no later than the 60th day after the event, or last in a
series of events, that gives rise to Good Reason. The Company shall have 30 days
to remedy the conduct set forth in the Notice of Termination for Good Reason. A
termination of employment by the Executive for Good Reason shall be effective on
the 60th  business day following the date when the Notice of Termination for
Good Reason is given, unless the conduct set forth in the notice is remedied by
the Company within the 30-day period. A termination of the Executive's
employment by the Executive without Good Reason shall be effected by giving the
Company at least 30 days' advance written notice of the termination.


(d) Date of Termination. The "Date of Termination" means the date of the
Executive's death, the date of the Executive's Disability, the date the
termination of the Executive's employment under this Agreement by the Company
for Cause or without Cause or by the Executive for Good Reason or without Good
Reason, as the case may be, is effective. The Employment Period shall end on the
Date of Termination.


5. Obligations of the Company upon Termination.


(a) By the Company Other Than for Cause; or By the Executive for Good Reason.
If during the Employment Period, the Company terminates the Executive's
employment under this Agreement (other than for Cause) or the Executive
terminates employment under this Agreement for Good Reason, subject to
Executive's compliance with Section 8, the Executive shall receive:


(1)  continued payment for twelve (12) months after the Date of Termination of
the Executive's current base salary (as in effect on the Date of Termination);


(2) a bonus equal to the average of the annual bonuses earned by the Executive
over the three complete years prior to the date of termination (or, if less than
three years, the average bonus earned during such shorter period) to be paid in
a lump sum at the conclusion of the twelve (12) months following the Date of
Termination;


(3) the annual bonus calculated at 100% of target prorated through the Date of
Termination; and


(4) for the twelve (12) month period following the Date of Termination, the
Executive will receive a waiver of the applicable premium otherwise payable for
COBRA continuation coverage for the Executive, his spouse and eligible
dependents (to the extent covered on the Date of Termination) for health,
prescription, dental and vision benefits; provided however, that to the extent
COBRA continuation coverage eligibility expires (unless such expiration is due
to eligibility for other group health insurance or Medicare) before the end of
such twelve month period, the Executive will receive payment, on an after-tax
basis, of an amount equal to the premium the Company would have otherwise waived
for COBRA coverage. The obligations of the Company to provide benefits under
this Section 5(a)(2) shall terminate on the date of occurrence of the first to
occur of any of the following, if any of the following should occur prior to the
end of the twelve (12) month period: (i) the date of commencement of eligibility
of the Executive under the group health plan of any other employer or (ii) the
date of commencement of eligibility of the Executive for Medicare benefits.


The Executive shall become vested in any outstanding options, restricted stock
or other equity incentive awards only to the extent provided for under the terms
governing such equity incentive award. The Company shall also pay, or cause to
be paid, to the Executive, in a lump sum in cash within 30 days after the Date
of Termination (or, in the case of the pro-rated Annual Bonus Amount, at the
time such bonus would otherwise be paid), the Executive's accrued but unpaid
cash compensation (the "Accrued Obligations"), which shall include but not be
limited to, (W) the Executive's Base salary through the Date of Termination that
has not yet been paid (X) any accrued but unpaid vacation or PTO pay, and (Y)
similar unpaid items that have accrued and as to which the Executive has become
entitled as of the Date of Termination, including unreimbursed employee business
expenses; provided, however, that the Company's obligation to make any payments,
or cause any payments to be made, under this paragraph (a) to the extent any
such payment shall not have accrued as of the day before the Date of Termination
shall also be conditioned upon the Executive's execution, and non-revocation, of
a written release, substantially in the form attached hereto as "Exhibit 1", of
any and all claims against the Company and all related parties with respect to
all  matters arising out of the Executive's employment under this Agreement or
the termination thereof (other than any entitlements under the terms of this
Agreement to indemnification or under any other plans or programs of the Company
in which the Executive participated and under which the Executive has accrued
and is due a benefit).


If any payment, compensation or other benefit provided to the Executive in
connection with his
employment termination is determined, in whole or in part, to constitute
"nonqualified deferred
compensation" within the meaning of Section 409A of the Code and the Executive
is a specified
employee as defined in Section 409A(a)(2)(B)(i) and Income Tax Regulations under
Section 409A, no part of such payments shall be paid before the day that is six
(6) months plus one (1) day after the Date of Termination (the "New Payment
Date"). The aggregate of any payments that otherwise would have been paid to the
Executive during the period between the termination date and the New Payment
Date shall be paid to the Executive, without interest, in a lump sum on such New
Payment Date. Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.


(b) Death or Disability. If the Executive's employment is terminated by reason
of
the Executive's death or Disability during the Employment Period, the Company
shall pay the Accrued Obligations to the Executive or the Executive's estate or
legal representative, as applicable, in a lump sum in cash within 30 days after
the Date of Termination. If the Executive's employment is terminated by reason
of the Executive's death, the Executive shall also become vested in any
outstanding options, restricted stock or other equity incentive awards. lf the
Executive's employment is terminated by reason of the Executive's death or
Disability, the Company shall have no further obligations under this Agreement
or otherwise to or with respect to the Executive other than for any entitlements
under the terms of any other plans or programs of the Company in which the
Executive participated and under which the Executive has become entitled to a
benefit.


(c) By the Company for Cause; By the Executive Other than for Good Reason. If
the Executive's employment is terminated by the Company for Cause during the
Employment Period, or the Executive voluntarily terminates employment during the
Employment Period, other than for Good Reason, the Company shall pay the
Executive, or shall cause the Executive to be paid, the Executive's base salary
through the Date of Termination that has not been paid and the amount of any
declared but  unpaid bonuses, accrued but unpaid vacation or PTO pay, and
unreimbursed employee business expenses, and the Company shall have no further
obligations under this Agreement or otherwise to or with respect to the
Executive other than for any entitlements under the terms of any other plans or
programs of the Company in which the Executive participated and under which the
Executive has become entitled to a benefit. If the termination is based upon a
breach that occurs within the first twelve months from the Start Date, Executive
shall reimburse the Corporation for all amounts incurred by the Corporation as a
result of relocation expenses.


(d) Termination Pursuant to a Change of Control. If there is a Change of
Control, as
defined in Section 5(d)(i) below, during the Term, the provisions of this
Section 5(d) shall apply and shall continue to apply throughout the remainder of
Employment Period. If, within one ( 1) year fol1owing a Change of Control, the
Executive's employment is terminated by the Company without cause (in accordance
with Section 5(a) above), the Company shall pay to the Executive (or the
Executive's estate, if applicable) the payments described under Section 5(a) and
the Executive shall become vested in any outstanding options, restricted stock,
performance stock units or other equity incentive award; provided that the
Company's obligation to make any payment, or to permit any vesting of
outstanding options, restricted stock, performance stock units or other equity
incentive award as described above, shall be conditioned upon the Executive's
execution, and non-revocation, of a written release, substantially in the form
attached hereto as Exhibit 1.


(i) Change of Control shall mean the occurrence of one or more of the
following events:


(A) any ''person" (as such term is used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) becomes a "beneficial owner" (as such term is defined in Rule 13d-3
promulgated under the Exchange Act) (other than the Company, any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, or any corporation owned, directly or indirectly, by the stockholders
of the Company, in substantially the same proportions as their ownership of
stock
of the Company), directly or indirectly, of securities of the Company,
representing forty percent (40%) or more of the combined voting power of the
Company's then outstanding securities;


(B) persons who, as of the Effective Date, constituted the
Company's Board of Directors (the "Incumbent Board") cease for any reason
including, without limitation, as a result of a tender offer, proxy contest,
merger
or similar transaction, to constitute at least a majority of the Board of
Directors,
provided that any person becoming a director of the Company subsequent to the
Effective Date whose election was approved by at least a majority of the
directors then comprising the Incumbent Board shall, for purposes of this
Section
S(d), be considered a member of the Incumbent Board; or
(C) the consummation of a merger or consolidation of the Company
with any other corporation or other entity, other than (1) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than forty percent (40%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (2) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no "person" (as hereinabove defined) acquires more than forty percent
(40%) of the combined voting power of the Company's then outstanding
securities; or


(D) the consummation of a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets.


6. Non-exclusivity of Rights.


Nothing in this Agreement shall prevent or limit the Executive's continuing or
future participation in any plan, program, policy or practice provided by the
Company for which the Executive may qualify. Vested benefits and other amounts
that the Executive is otherwise entitled to receive on or after the Date of
Terminating under any plan, policy, practice or program of, or any contract or
agreement with, the Company shall be payable in accordance with such plan,
policy, practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Agreement.


7. No Mitigation.


 In no event s hall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement and such amounts shall not be
reduced, regardless of whether the Executive obtains other employment.


8. Confidential Information; Non-solicitation; Non-competition.


(a) The Executive agrees and acknowledges that by reason of his employment by
and service to the Company, he will have access to, become exposed to and/or
become knowledgeable about confidential information of the Company (the
"Confidential Information") from time to time during the Employment Period,
including, without limitation, proposals, plans, inventions, practices, systems,
programs, processes, methods, techniques, research, records, supplier sources,
customer lists and other forms of business information that are not known to the
Company's competitors, are not recognized as being encompassed within standard
business or management practices and/or are kept secret and confidential by the
Company. Executive agrees that at no time during or after the Employment Period
will he disclose or use the Confidential Information, except as may be required
in the prudent course of business for the benefit of the Company. The Executive
also agrees to be subject to the Company's Code of Ethics and Business Conduct
as in effect from time to time during the Employment Period.


(b) The Executive acknowledges that the Company is generally engaged in business
throughout the United States. During the Executive's employment by the Company
and for twelve (12) months after the Date of Termination or the expiration of
the final Employment Period for any reason, the Executive shall not, without the
Company's prior written consent, directly or indirectly, own, manage, control,
or participate in the ownership, management or control of, or be employed or
engaged by, or otherwise affiliated or associated with, as an officer, director,
employee, consultant, independent contractor or otherwise, any other
corporation, partnership, proprietorship, firm, association or other business
entity, or otherwise engage in any Competing Business. A "Competing Business" is
any person, company, partnership or entity that is engaged in (i) the sale,
marketing, or provision of pharmacy services, including but not limited to the
sale of prescription drugs, consulting pharmacy services and billing
adjudication services, to institutional care providers such as hospitals,
nursing homes, skilled nursing facilities, nursing facilities, mental health and
other group homes, assisted living facilities, rehabilitation facilities, or
other long-term care facilities; (ii) any other business conducted by the
Company during the Employment Period; or (iii) any business that has been
reviewed with the Board for development to be owned or managed by the Company,
and/or has been divested by the Company but as to which the Company has an
obligation to refrain from involvement, but only for so long as such restriction
applies to the Company provided, however, that the ownership of not more than
5% of the equity of a publicly traded entity shall not be deemed to be a
violation of this paragraph. Notwithstanding anything in this Agreement to the
contrary, for the avoidance of doubt, and without implication of limitation, the
term "Competing Business" includes Omnicare/CVS Caremark and any person or
entity affiliated with or controlled by or under common control with
Omnicare/CVS Caremark. During such twelve (12) month period, Employee also
agrees to make himself reasonably available to the Company for consulting at a
per diem rate that reflects his annual salary as in an effect prior to his
termination of employment (plus reimbursement of Employee's reasonable
expenses).


(c) The Executive also agrees that he will not, directly or indirectly, during
the
period described in paragraph (b) of this Section 8 induce any person who is an
employee, officer, director, or agent of the Company, to terminate such
relationship, or employ, assist in employing or otherwise be associated in
business with any present or former employee or officer of the Company,
including without limitation those who commence such positions with the Company
after the Date of Termination.


(d) The Executive will not, directly or indirectly during the twelve (12) month
period following the Date of Termination (i) solicit or accept business from, or
become associated or affiliated with, or be employed by or act as a consultant
to, any client or customer of the Company or any prospective client or customer
of the Company or any hospital, nursing home, skilled nursing facility, nursing
facility, mental health and other group home, assisted living facility,
rehabilitation facility, or other long-term care facility; or (ii) cause a
client or customer, or any prospective client or customer of the Company, to
terminate or diminish or otherwise modify adversely its business relationship
with the Company. Provided, however, that Executive may solicit from a client or
customer or a prospective client or customer of the Company business that is not
in competitive with the Company or is not that same or similar to any of the
products or services offered by the Company, on behalf of a business that is not
a Competing Business. In the event Executive solicits business in accordance
with the immediately preceding sentence, the Company shall have no obligation to
make any remaining payments which would have otherwise owed under this
Agreement.


(e) The Executive acknowledges and agrees that the restrictions contained in
this
Section 8 are reasonable and necessary to protect and preserve the legitimate
interests, properties, goodwill and business of the Company, that the Company
would not have entered into this Agreement in the absence of such restrictions
and that irreparable injury will be suffered by the Company should the Executive
breach the provisions of this Section. The Executive represents and acknowledges
that (i) the Executive has been advised by the Company to consult the
Executive's own legal counsel in respect of this Agreement, (ii) the Executive
has consulted with and been advised by his own counsel in respect of this
Agreement, and (iii) the Executive has had full opportunity, prior to execution
of this Agreement, to review thoroughly this Agreement with the Executive's
counsel.


(f) The Executive further acknowledges and agrees that the restrictions
contained in this
Section 8 will not be adequately compensated by monetary damages. The Executive
agrees that actual damage may be difficult to ascertain and that, in the event
of any such breach, the Company shall be entitled to injunctive relief in
addition to such other legal or equitable remedies as may be available to the
Company. In the event that the provisions of this Section 8 should ever be
adjudicated to exceed the limitations permitted by applicable law in any
jurisdiction, it is the intention of the parties that the provision shall be
amended such that those provisions are made consistent with the maximum
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that those
provisions otherwise be enforced to the maximum extent permitted
by law. In the event that Executive fails to comply with Section 8(b) - (d),
Executive shall be entitled to no payment under Section 5 and any payments made
under Section 5 shall be returned to the Company.


(g) To the extent that any court action is permitted consistent with or to
enforce
Section 8 of this Agreement, the Executive agrees that suit may be brought, and
that he consents to personal jurisdiction, in the United States District Court
for the Western District of Kentucky, or if such court does not have
jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Jefferson County, Kentucky; consents to the non-exclusive
jurisdiction of any such court in any such suit, action or proceeding; and
waives any objection which he may have to the laying of venue of any such suit,
action or proceeding in any such court. The Executive also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.


(h) For purposes of this Section 8, the term "Company" shall be deemed to
include
subsidiaries and affiliates of the Company.


(i) The Executive agrees that during his employment he shall not use or disclose
to
the Company any confidential or proprietary information obtained in the course
of employment with a prior employer.


(j) Executive agrees that the duration of the non-competition and
non-solicitation
obligations set forth in this Agreement shall be extended by the period of time
in which Executive is in breach of those obligations. Executive further agrees
that the duration of the non-competition and non-solicitation obligations in
this Agreement shall be extended and their expirations tolled upon the filing of
any lawsuit challenging the validity or enforceability of those obligations
until the lawsuit is finally resolved and all rights of appeal have expired.


(k) ln the event that the provisions of this Agreement should ever be
adjudicated to
exceed the limitations permitted by applicable law in any jurisdiction, it is
the intention of the parties that the provisions shall be amended such that
those provisions are made consistent with the maximum limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that those provisions otherwise be
enforced to the maximum extent permitted by law. The Company expressly reserves
the right to limit the scope of these covenants unilaterally to ensure
enforcement. Asserting any claims against the Company will not relieve Executive
of obligations under this Agreement or constitute a defense to its enforcement.


(l) During and after the Term, Executive agrees that Executive will not
disparage or subvert the Company, or make any statement reflecting negatively on
the Company, its affiliated corporations or entities, or any of their officers,
directors, employees, agents or representatives, including, but not limited to,
any matters relating to the operation or management of the Company, Executive's
employment and the termination of Executive's employment, irrespective of the
truthfulness or falsity of such statement.
9. Arbitration of Disputes.


Any controversy or claim arising out of or relating to this
Agreement or the breach thereof or otherwise arising out of the Executive's
employment or the
termination of that employment (including, without limitation, any claims of
unlawful employment discrimination whether based on age or otherwise) shall, to
the fullest extent permitted by law, be settled by arbitration in any forum and
form agreed upon by the parties or, in the absence of such an agreement, under
the auspices of the American Arbitration Association ("AAA") in Louisville,
Kentucky in accordance with the Employment Dispute Resolution Rules of the AAA,
including, but not limited to, the rules and procedures applicable to the
selection of arbitrators. In the event that any person or entity other than the
Executive or the Company may be a party with regard to any such controversy or
claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity's agreement. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This Section
9 shall be specifically enforceable. Notwithstanding the foregoing, this Section
9
shall not preclude either party from pursuing a court action for the sole
purpose of obtaining a temporary restraining order or a preliminary injunction
in circumstances in which such relief is appropriate; provided that any other
relief shall be pursued through an arbitration proceeding pursuant to this
Section 9.


10. Successors.


This Agreement is personal to the Executive and, without the prior written
consent of the Company, sha11 not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume and agree 1o perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. As used in this Agreement, "Company" shall mean both
the Company as defined above and any such successor that assumes and agrees to
perform this Agreement, by operation of law or otherwise.


11. Miscellaneous.


(a) This Agreement shall be governed by, and construed in accordance with, the
laws
of the State of Kentucky, without reference to principles of conflict of laws.
The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This
Agreement supersedes any and all other agreements, either oral or in writing,
between the parties
hereto with respect to the employment of the Executive by the Company and
contains all of the
covenants and agreements between the parties with respect to such employment in
any manner
whatsoever. This Agreement may not be amended or modified except by a written
agreement
executed by the parties hereto or their respective successors and legal
representatives.


(b) If a claim or action at law or in equity is commenced to enforce or
interpret the
terms of this Agreement, including any claim or action pursuant to Section 8,
and such claim or
action is determined by the presiding fact-finder to be unreasonable, the
prevailing party shall be
entitled to recover, in addition to any other relief, all attorney's fees
incurred by such prevailing
party.


(c) All notices and other communications under this Agreement shall be in
writing
and shall be given by hand to the other party or by registered or certified
mail, return receipt
requested, postage prepaid, addressed as follows:


If to the Executive: to the address on file with the Company


If to the Company: PharMerica Corporation, 1901 Campus Place, Louisville, KY
40299
     Attention: General Counsel


or to such other address as either party furnishes to the other in writing in
accordance
with this paragraph (c) of Section 11. Notices and communications shall be
effective when actually received by the addressee.


(d) The invalidity or unenforceability of any provision of this Agreement shall
not
affect the validity or enforceability of any other provision of this Agreement.
If any provision of
this Agreement shall be held invalid or unenforceable in part, the remaining
portion of such
provision, together with all other provisions of this Agreement, shall remain
valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.


(e) Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable under this Agreement all federal, state, local,
and foreign taxes
that are required to be withheld by applicable laws or regulations.


(f) The Executive's or the Company's failure to insist upon strict compliance
with
any provision of, or to assert any right under, this Agreement (including,
without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
paragraph (c) of
Section 5 of this Agreement) shall not be deemed to be a waiver of such
provision or right or of
any other provision of or right under this Agreement.


(g) Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company to the Executive that would be deemed to constitute
"nonqualified
deferred compensation" within the meaning of Section 409A are intended to comply
with Section 409A of the Code. If, however, any such benefit or payment is
deemed to not comply with Section 409A of the Code, the Company and the
Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereof) so that either (i) Section 409A of the Code will not apply or
(ii) compliance with Section 409A will be achieved.


(h) This Agreement may be executed in several counterparts, each of which shall
be
deemed an original, and said counterparts shall constitute but one and the same
instrument.


12. The respective rights and obligations of the parties hereunder shall survive
any
termination of the Executive's employment to the extent necessary to the
intended preservation of such rights and obligations, including, but not by way
of limitation, those rights and obligations set forth in Sections 3, 5, 6, 8, 9
and 12.


IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to
the authorization of the Committee, the Company has caused this Agreement to be
executed in its name on its behalf, all as of the day and year first above
written.












PHARMERICA CORPORATION




By: __________________________
Name: Gregory S. Weishar
Title: Chief Executive Officer


EXECUTIVE:


______________________________
Robert Dries










































































EXHIBIT 1


SEPARATION OF EMPLOYMENT AGREEMENT
AND GENERAL RELEASE




THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the "Agreement") is
made as of this ___ day of __________, ____, by and between PharMerica
Corporation (the "Company") and Robert Dries (the "Executive").


WHEREAS, Executive formerly was employed as ________;


 WHEREAS, Executive and Company entered into an Employment Agreement, dated
_________ ____, ____, (the "Employment Agreement") which provides for certain
severance benefits in the event that Executive's employment is terminated on
account of a reason set forth in the Employment Agreement;


 WHEREAS, Executive and the Company mutually desire to terminate Executive's
employment on an amicable basis, such termination to be effective _________
____, ____ (the "Date of Resignation"); and


 WHEREAS, in connection with the termination of Executive's employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.


NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:


1. (a) Employee, for and in consideration of the commitments of the Company as
set forth in Paragraph 5 of this Agreement, and intending to be legally bound,
does hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates,
subsidiaries and parents, and its officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, and
administrators (each, a "Releasee" and collectively, "Releasees") from all
causes of action, suits, debts, claims and demands whatsoever in law or in
equity, which Employee ever had, now has, or hereafter may have, whether known
or unknown, or which Employee's heirs, executors, or administrators may have, by
reason of any matter, cause or thing whatsoever, from the beginning of
Employee's employment to the date of this Agreement, and particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to Employee's employment relationship with the Company
and/or its predecessors, subsidiaries or affiliates, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act
("OWBPA"), Title VII of The Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, the Fair Labor Standards Act ("FLSA"),
the Kentucky Civil Rights Act, and any other claims under any federal, state or
local common law, statutory, or regulatory provision, now or hereafter
recognized, and any claims for attorneys' fees and costs. This Agreement is
effective without regard to the legal nature of the claims raised and without
regard to whether any such claims are based upon tort, equity, implied or
express contract or discrimination of any sort.
(b) To the fullest extent permitted by law, and subject to the provisions of
Paragraph 10 below, Employee represents and affirms that (i) Employee has not
filed or caused to be filed on Employee's behalf or on behalf of any other
entity any claim for relief against the Company or any Releasee and, to the best
of Employee's knowledge and belief, no outstanding claims for relief have been
filed or asserted against the Company or any Releasee on Employee's behalf; (ii)
Employee has not reported any improper, unethical or illegal conduct or
activities to any supervisor, manager, department head, human resources
representative, agent or other representative of the Company, to any member of
the Company's legal or compliance departments, or to the ethics hotline, and has
no knowledge of any such improper, unethical or illegal conduct or activities;
and (iii) Employee will not file, commence, prosecute or participate in any
judicial or arbitral action or proceeding and will not cause any other party to
file, commence, prosecute or participate in any judicial or arbitral action or
proceeding against the Company or against any Releasee in connection with any
causes of action, suits, debts, claims or demands whatsoever in law or in
equity, which Employee ever had, now has, or hereafter may have, whether known
or unknown, or which Employee's heirs, executors, or administrators may have, by
reason of any matter, cause or thing whatsoever, from the beginning of
Employee's employment to the date of this Agreement. Employee waives his right
to monetary or other recovery arising from any causes of action, suits, debts,
claims or demands whatsoever in law or in equity pursued by any party against
the Company or against any Releasee through any federal, state or local
administrative court or agency on his behalf or on behalf of any other party in
connection with any matter, cause or thing whatsoever, from the beginning of
Employee's employment to the date of this Agreement.
(c) Nothing in the Agreement will be deemed to release the Company from (i)
claims solely to enforce this Agreement, or (ii) claims for payment or
reimbursement pursuant to any employee benefit plan, policy or arrangement of
the Company.  Employee represents that he is not currently aware of any claims
that he has that arise out of any breach of any obligations owed to him by, or
on behalf of, the Company or any Releasees in regard to any employee benefit
plan subject to regulation under ERISA, or any other claim that is not waivable
by law.
2. (a) In consideration of the commitments of the Company as set forth in
Paragraph 5 of this Agreement, Employee agrees that during the twelve (12) month
period following the Date of Termination, Employee shall not, without the
Company's prior written consent, directly or indirectly, own, manage, control,
or participate in the ownership, management or control of, or be employed or
engaged by, or otherwise affiliated or associated with, as an officer, director,
employee, consultant, independent contractor or otherwise, any other
corporation, partnership, proprietorship, firm, association or other business
entity, or otherwise engage in any Competing Business.  A "Competing Business"
is any person, company, partnership or entity that is engaged in (i) the sale,
marketing, or provision of pharmacy services, including but not limited to the
sale of prescription drugs, consulting pharmacy services and billing
adjudication services, to institutional care providers such as hospitals,
nursing homes, skilled nursing facilities, nursing facilities, mental health and
other group homes, assisted living facilities, rehabilitation facilities, or
other long-term care facilities; (ii) ) any other business conducted by the
Company during the Employment Period; or (iii) any business that has been
reviewed with the Board for development to be owned or managed by the Company,
and/or has been divested by the Company but as to which the Company has an
obligation to refrain from involvement, but only for so long as such restriction
applies to the Company provided, however, that the ownership of not more than 5%
of the equity of a publicly traded entity shall not be deemed to be a violation
of this paragraph. Notwithstanding anything in this Agreement to the contrary,
for the avoidance of doubt, and without implication of limitation, the term
"Competing Business" includes Omnicare, Inc. and any person or entity affiliated
with or controlled by or under common control with Omnicare, Inc. During such
twelve (12) month period, Employee also agrees to make himself reasonably
available to the Company for consulting at a per diem rate that reflects his
annual salary as in an effect prior to his termination of employment (plus
reimbursement of Employee's reasonable expenses).


(b) Employee agrees and acknowledges that by reason of his employment by and
service to the Company, Employee had access to, became exposed to and/or became
knowledgeable about confidential information of the Company (the "Confidential
Information"), including, without limitation, proposals, plans, inventions,
practices, systems, programs, processes, methods, techniques, research, records,
supplier sources, customer lists, the existence and substance of various
investigations and related legal matters, the conduct and results of such
investigations and related legal matters and other forms of business information
that are not known to the Company's competitors, are not recognized as being
encompassed within standard business or management practices and/or are kept
secret and confidential by the Company. Employee agrees that at no time during
or after the Date of Termination of employment with the Company will Employee
disclose or use the Confidential Information.  Any failure by Employee to comply
with the obligations in this subparagraph (b) shall constitute a material breach
of this Agreement and shall entitle the Company to recover the special pay and
benefits Employee received pursuant to this Agreement, and to any other damages
to which the Company may be entitled.
(c) Employee will not, directly or indirectly during the twelve (12) month
period following the Date of Termination (i) solicit or accept business from, or
become associated or affiliated with, or  be employed by or act as a consultant
to, any client or customer of the Company or any prospective client or customer
of the Company or any hospital, nursing home, skilled nursing facility, nursing
facility, mental health and other group home, assisted living facility,
rehabilitation facility, or other long-term care facility; or (ii) cause a
client or customer, or any prospective client or customer of the Company, to
terminate or diminish or otherwise modify adversely its business relationship
with the Company. Provided, however, that Executive may solicit from a client or
customer or a prospective client or customer of the Company business that is not
in competitive with the Company or is not that same or similar to any of the
products or services offered by the Company, on behalf of a business that is not
a Competing Business. In the event Executive solicits business in accordance
with the immediately preceding sentence, the Company shall have no obligation to
make any remaining payments which would have otherwise owed under this
Agreement.


 (d) Employee will not, directly or indirectly, during the twelve (12) month
period following the Date of Termination, induce any person who is an employee,
officer, director, or agent of the Company to terminate such relationship or
employ, assist in employing or otherwise be associated in business with any
present or former employee of the Company, including without limitation those
who commence employment with the Company after the Date of Termination.
(e) Employee agrees that the duration of the non-competition and
non-solicitation obligations set forth in this Agreement shall be extended by
the period of time in which Employee is in breach of those obligations. Employee
further agrees that the duration of the non-competition and non-solicitation
obligations in this Agreement shall be extended and their expirations tolled
upon the filing of any lawsuit challenging the validity or enforceability of
those obligations until the lawsuit is finally resolved and all rights of appeal
have expired.
(f) Employee acknowledges that Company conducts its business throughout the
United States. Employee also acknowledges and agrees that the restrictions
contained in the Agreement are reasonable and necessary to protect and preserve
the legitimate interests, properties, goodwill and business of the Company and
that the Company would not have entered into this Agreement in the absence of
such restrictions.
(g) In the event that the provisions of this Agreement should ever be
adjudicated to exceed the limitations permitted by applicable law in any
jurisdiction, it is the intention of the parties that the provisions shall be
amended such that those provisions are made consistent with the maximum
limitations permitted by applicable law, that such amendment shall apply only
within the jurisdiction of the court that made such adjudication and that those
provisions otherwise be enforced to the maximum extent permitted by law.  The
Company expressly reserves the right to limit the scope of these covenants
unilaterally to ensure enforcement. Asserting any claims against the Company
will not relieve Employee of obligations under this Agreement or constitute a
defense to its enforcement.
3. Employee agrees and recognizes that he has permanently and irrevocably
severed his employment relationship with the Company, that Employee shall not
seek employment with the Company or any affiliated entity at any time in the
future, and that the Company has no obligation to employ Employee in the
future.  Employee acknowledges that his forbearance from seeking re-employment
at the Company is contractual and is in no way discriminatory/retaliatory or
involuntary.
4. Employee further agrees that Employee will not disparage or in any manner
attempt to harm or injure the reputation the Company, its affiliated
corporations or entities, or any of their officers, directors, employees, agents
or representatives, including, but not limited to, any matters relating to the
operation or management of the Company, Employee's employment and the
termination of Employee's employment, irrespective of the truthfulness or
falsity of such statement.


5. In consideration for Executive's agreement as set forth herein, the Company
agrees that the Company shall provide the following:


(a) The severance benefits described in section 5(a) of the Employment
Agreement; and


(b) The Company will maintain, for no less than 6 years following the Date of
Resignation, directors' and officers' liability insurance covering the
Executive's potential liability in connection with his employment by the Company
in amounts and on terms that are commensurate with the coverage provided to its
active officers and directors of the Company.


6. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement are being provided to Executive in consideration for
Executive's acceptance and execution of, and in reliance upon Executive's
representations in, this Agreement.  Executive acknowledges that if Executive
had not executed this Agreement containing a release of all claims against the
Company, Executive would only have been entitled to the payments provided in the
Company's standard severance pay plan for employees.


7. Executive acknowledges and agrees that the Company previously has satisfied
any and all obligations owed to Executive under any employment agreement or
offer letter Executive has with the Company and, further, that this Agreement
supersedes any employment agreement or offer letter Executive has with the
Company, and any and all prior agreements or understandings, whether written or
oral, between the parties shall remain in full force and effect to the extent
not inconsistent with this Agreement, and further, that, except as set forth
expressly herein, no promises or representations have been made to Executive in
connection with the termination of Executive's employment agreement or offer
letter with the Company, or the terms of this Agreement.


8. Executive agrees not to disclose the terms of this Agreement to anyone,
except Executive's spouse, attorney and, as necessary, tax/financial advisor. 
Likewise, the Company agrees that the terms of this Agreement will not be
disclosed except as may be necessary to obtain approval or authorization to
fulfill its obligations hereunder or as required by law.  It is expressly
understood that any violation of the confidentiality obligation imposed
hereunder constitutes a material breach of this Agreement.




9. Executive represents that Executive does not presently have in Executive's
possession any records and business documents, whether on computer or hard copy,
and other materials (including but not limited to computer disks and tapes,
computer programs and software, office keys, correspondence, files, customer
lists, technical information, customer information, pricing information,
business strategies and plans, sales records and all copies thereof)
(collectively, the "Corporate Records") provided by the Company and/or its
predecessors, subsidiaries or affiliates or obtained as a result of Executive's
prior employment with the Company and/or its predecessors, subsidiaries or
affiliates, or created by Executive while employed by or rendering services to
the Company and/or its predecessors, subsidiaries or affiliates.  Executive
acknowledges that all such Corporate Records are the property of the Company. 
In addition, Executive shall promptly return in good condition any and all
beepers, credit cards, cellular telephone equipment, business cards and
computers.  As of the Date of Resignation, the Company will make arrangements to
remove, terminate or transfer any and all business communication lines including
network access, cellular phone, fax line and other business numbers.


10. (a)  The Employee agrees to cooperate reasonably with the Company in
connection with the contemplation, prosecution, and defense of all phases of
existing, past, and future litigation about which the Company believes the
Employee may have knowledge or information.  Such cooperation includes, but is
not limited to, the following:
(i) The Employee agrees to make himself available at mutual convenient times
during and outside of regular business hours as reasonably deemed necessary by
the Company's counsel.
(ii) The Employee agrees that, prior to the Effective Date, Employee will
interviewed by Company counsel regarding pending legal matters with which
Employee has been or may have been involved or that relate to matters about
which Employee has or may have obtained knowledge during the course of his
Employment with the Company. Employee agrees to answer all questions fully,
truthfully and to the best of his ability.
(iii) The Employee shall remain subject to all document preservation and/or
litigation hold notices currently in place and applicable to Employee and
Employee shall be obligated to preserve all Company documents until such notices
are rescinded by the Company.
(b) The Company shall not utilize this Section 10 to require the Employee to
make himself available to an extent that would unreasonably interfere with full
time employment responsibilities that the Employee may have.  The Employee
agrees to appear without the necessity of a subpoena to testify truthfully in
any legal proceedings in which the Company calls the Employee as a witness.  The
Company shall also reimburse the Employee for any pre-approved reasonable
business travel expenses that the Employee incurs on the Company's behalf as a
result of the Employee's litigation cooperation services, after receipt of the
appropriate documentation consistent with the Company's business expense
reimbursement policy.
(c) The Employee further agrees that he shall not voluntarily provide
information to or otherwise cooperate with any individual or entity that is
contemplating or pursuing litigation against the Company or against any of the
Releasees or that is undertaking any investigation or review of any of the
Company's or of any Releasees's activities or practices; provided, however, that
the Employee may participate in or otherwise assist in any investigation or
inquiry conducted by the Equal Employment Opportunity Commission, by the
Kentucky Commission on Human Rights or by any state or federal law enforcement
agency; provided further that the Company, on behalf of itself and the
Releasees, requests that Employee choose to notify Company of any notice,
inquiry or other contact Employee receives from any such state or federal law
enforcement agency.
(d) For the avoidance of any confusion, nothing in this Agreement is intended,
and nothing shall be construed, to limit, to influence or to interfere with
Employee's decision whether to communicate with state or federal law enforcement
authorities.  Employee has the right to decide whether to communicate with law
enforcement authorities.  Employee also has the right to consult with an
attorney before deciding whether to be interviewed by law enforcement
authorities.  If Employee chooses to communicate with law enforcement
authorities, he always must tell the truth. The parties agree and acknowledge
that the agreement by the Company described herein, and the settlement and
termination of any asserted or unasserted claims against the Releasees, are not
and shall not be construed to be an admission of any violation of any federal,
state or local statute or regulation, or of any duty owed by any of the
Releasees to Employee. In the event that Employee dies prior to the receipt of
any monies owing hereunder, the monies not paid shall be paid to the spouse of
Employee at the time they would have become due to Employee had he remained
alive and the spouse of Employee shall be entitled to exercise any unexercised
stock options to the extent that Employee could have exercised such options had
he remained alive.
11. Employee agrees and recognizes that should Employee breach any of the
obligations or covenants set forth in this Agreement, the Company will have no
further obligation to provide Employee with the consideration set forth herein,
and will have the right to seek repayment of all consideration paid up to the
time of any such breach.  Further, Employee acknowledges in the event of a
breach of this Agreement, Releasees may seek any and all appropriate relief for
any such breach, including equitable relief and/or money damages, attorney's
fees and costs.
12. Employee further agrees that the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as to an equitable accounting of all earnings, profits and
other benefits arising from any violations of this Agreement, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.  If Employee is found to have breached this Agreement
or the Company is successful in obtaining a court order prohibiting Employee
from violating this Agreement, the Company will be entitled to collect from
Employee damages, including reasonable attorneys' fees incurred by the Company
in seeking to enforce this Agreement.  If Company is found to have breached this
Agreement or Employee is successful in obtaining a court order prohibiting
Company from violating this Agreement, Employee will be entitled to collect from
the Company damages, including reasonable attorneys' fees incurred by the
Employee in seeking to enforce this Agreement.  Except in the case where
injunctive relief is sought, each party prior to instituting litigation, shall
provide the other party with written notice of breach, specifying the breach
with particularity, and a five (5) day period to completely cure the breach
prior to the institution of legal proceedings hereunder.
13. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Kentucky, without reference to principles of conflicts of laws.  To the extent
that any court action is permitted consistent with or to enforce this Agreement,
Employee (i) agrees that suit may be brought, and that the Employee consents to
personal jurisdiction, in the United States District Court for the Western
District of Kentucky, or if such court does not have jurisdiction or will not
accept jurisdiction, in any court of general jurisdiction in the county where
the Company is headquartered; (ii) consents to the exclusive jurisdiction of any
such court in any such suit, action or proceeding; and (iii) waives any
objection which Employee may have to the laying of venue of any such suit,
action or proceeding in any such court.  Employee also irrevocably and
unconditionally consents to the service of any process, pleadings, notices, or
other papers.
14. The Company may assign this Agreement to any successor (whether direct or
indirect, by purchase merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company.  The Employee
understands and agrees that the Company may assign this Agreement to any of its
subsidiaries, affiliates, or successors at any time and without the Employee's
further approval or consent.
15. The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.  If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.
16. No waiver of any rights under this Agreement shall be effective unless
expressed in writing by the party to be charged.  The waiver by the Company on a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach.
17. This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.
18. This Agreement sets forth the entire agreement and understanding between the
Employee and the Company concerning the subject matter of this Agreement.  This
Agreement supersedes all prior agreements, promises, and representations,
whether oral or written, express or implied, to the extent they contradict or
conflict with the provisions hereof.
19. Compliance with Section 409A of the Code:
(a) The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Internal Revenue Code ("Section 409A") or are
exempt therefrom and, accordingly, to the maximum extent permitted; this
Agreement shall be interpreted to be in compliance therewith.
(b) The taxable payments provided under Section 5 of this Agreement are intended
to be separate payments that qualify for the "short-term deferral" exception to
Section 409A to the maximum extent possible, and to the extent they do not so
qualify, are intended to qualify for one or more of the separation pay
exceptions to Section 409A, to the maximum extent possible.
(c) Although the Company shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A, the tax treatment of the
benefits provided under this Agreement is not warranted or guaranteed.  Neither
the Company, its affiliates, nor their respective directors, officers, employees
and advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by Employee or other taxpayer as a result of the Agreement
20. Employee certifies and acknowledges as follows:
(a) That Employee has read the terms of this Agreement, and that Employee
understands its terms and effects, including the fact that Employee has agreed
to RELEASE AND FOREVER DISCHARGE the Company and each and everyone of its
affiliated entities from any legal action arising out of Employee's employment
relationship with the Company and the termination of that employment
relationship;
(b) That Employee has signed this Agreement voluntarily and knowingly in
exchange for the consideration described herein, which Employee acknowledges is
adequate and satisfactory to Employee and which Employee acknowledges is in
addition to any other benefits to which Employee is otherwise entitled;
(c) That Employee has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement,
(d) That Employee does not waive rights or claims that may arise after the date
this Agreement is executed;
(e) That the Company has provided Employee with a period of twenty-one (21) days
within which to consider this Agreement, and that Employee has signed on the
date indicated below after concluding that this Agreement is satisfactory to
Employee; and
(f) Employee acknowledges that this Agreement may be revoked by Employee within
seven (7) days after execution, and it shall not become effective until the
first business day following the expiration of such seven day revocation period
(the "Effective Date of this Agreement").  In the event of a timely revocation
by Employee, this Agreement will be deemed null and void and the Company will
have no obligations hereunder.
Intending to be legally bound hereby, Employee and the Company executed the
foregoing Separation of Employment and General Release this _____ day of
_______________,




Witness:  
 

Printed Name












PharMerica Corporation




By:  Witness: 


Name:  _____________


Title:  ______________







--------------------------------------------------------------------------------

WAIVER OF 21-DAY REVIEW PERIOD


I acknowledge that I was provided with a copy of the Separation of Employment
and General Release ("Release") on ________________and understand I have until
twenty-one (21) days after ______________________, to consider and sign the
Release.  I have had an opportunity to review the Release, have been afforded
the opportunity to have it reviewed by an attorney of my choosing, and have made
the decision to execute the Release prior to the expiration of the twenty-one
(21) day review period.  Therefore, I have executed the Release today, and I
understand that I have seven (7) days from today to revoke the Release.  Terms
of the Release will begin no earlier than the eighth (8th) day after execution
of this Release.


Date of Execution:   
(Employee signature)




  

(Printed name)









--------------------------------------------------------------------------------

RECEIPT OF SEPARATION OF EMPLOYMENT AND GENERAL RELEASE




I acknowledge that I received today a copy of the Separation of Employment and
General Release.  I have been advised of the following:

1.
That I have twenty-one (21) days from ______________, to consider the Release.

2.
I have the opportunity to discuss with a representative of PharMerica any
questions or concerns I may have over the terms or language of the Release.

3.
I have been advised to see an attorney of my choosing to review the Release.

4.
I should not sign the Release unless I fully understand its terms and enter into
the Release of my own free will.

5.
I have seven (7) days after signing the Release to revoke the Release.

6.
No other promises have been made to me beyond the terms of the Release.





Date of Execution:   
(Employee signature)


  

(Printed name)




(Employee signature only acknowledges receipt of this entire agreement.)


1.


2.



